UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6124


LARRY DANNELLE SAMPSON, JR.,

                  Plaintiff - Appellant,

             v.

SAMUEL B. GLOVER, Department of Probation, Parole and Pardon
Services,

                  Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. David C. Norton, District Judge.
(0:08-cv-03623-DCN)


Submitted:    June 18, 2009                 Decided:   June 23, 2009


Before NIEMEYER, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larry Dannelle Sampson, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Larry    Dannelle   Sampson,      Jr.,    appeals    the     district

court’s   order    accepting   the   recommendation     of     the    magistrate

judge and dismissing his 42 U.S.C. § 1983 (2006) complaint under

28 U.S.C. § 1915(e)(2)(B) (2006).           We have reviewed the record

and find no reversible error.             Accordingly, we affirm for the

reasons stated by the district court.               Sampson v. Glover, No.

0:08-cv-03623-DCN (D.S.C. Dec. 30, 2008).            We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                        AFFIRMED




                                      2